DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on 4/18/2022 is acknowledged.
Claims 11-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/18/2022.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Asai (JP5352979B2).
Claim 1. A stator assembly of a hairpin winding motor comprising: 
a plurality of hairpin coils (see Fig. 4) continuously connected along a circumferential direction to form a coil winding (20; see Fig. 2); and 
a stator core (13) configured to fix the hairpin coils, wherein outer circumferential surfaces of the hairpin coils formed in the circumferential direction contact an inner circumferential surface of the stator core (see Fig. 7).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Asai in view of Nakamura (US2001/0011852A1).
Asai reads on the claims as follows (limitations not disclosed by Asai are crossed out, below):
Claim 2. The stator assembly of claim 1, wherein: 
each of the hairpin coils includes a head portion (42, Fig. 4) exposed to the outside of the stator core in an axial direction, and leg portions (40, Fig. 4) extending from one end and the other end of the head portion and configured to be inserted into a core slot of the stator core; and 
the leg portions have a shape which is repeated in the circumferential direction 
In Asai, the leg portions repeat to be continuously connected, but Asai does not explicitly mention the leg portions repeat in the circumferential direction by one pole pitch. However, such an arrangement is conventional. See for example para. [0042] of Nakamura.
In view of the teachings of Nakamura, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to connect hairpin coils such that the leg portions repeat every one pole pitch, as claimed, since such an arrangement is conventional, and it would merely entail selecting a suitable coil arrangement for a particular motor configuration.
Claims 3-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Asai in view of Nakamura and further in view of Knorr (WO2010/023117A1).
Asai further reads on the claims as follows (limitations not disclosed by Asai are crossed out, below):
Claim 3. The stator assembly of claim 2,
Claim 4. The stator assembly of claim 3, wherein the stator core includes a ring core (15, Fig. 8) formed in a cylindrical shape and in which the hairpin coils are disposed, and a plurality of pin cores (17, Fig. 12) are inserted into the ring core to fix the hairpin coils to the ring core.
Claim 5. The stator assembly of claim 4, wherein the ring core includes: 
a yoke (15 excluding the radially-inner projections defining grooves 15b therebetween; see Fig. 13) formed of a magnetic material to form a magnetic path; 
a plurality of assembly parts (the radially-inner protrusions defining grooves 15b therebetween) protruding from an inner circumferential surface of the yoke in a radial direction; and 
core slots (15b, Fig. 13) formed between the plurality of assembly parts.
Claim 6. The stator assembly of claim 5, wherein the pin core includes: 
a plurality of insertion parts (17g, 17h, Fig. 12) inserted into the core slots (see Fig. 14); 
teeth (17a, 17b, Fig. 12) inserted between the leg portions of the hairpin coil (see Fig. 14); and 
shoes (defined by 17f, Fig. 12) extending in both directions of one end opposite insertion directions into the core slots from the insertion parts to connect the plurality of insertion parts.
Claim 7. The stator assembly of claim 4, wherein a height of the pin core is the same as a height of the ring core. See discussion below.
Claim 8. The stator assembly of claim 4, wherein one end of the pin core coupled to the ring core and the other end of the pin core configured to fix the hairpin coil have the same width (see Fig. 12).
Claim 10. The stator assembly of claim 6, wherein: the teeth are composed of two to four teeth; and the teeth adjacent to each other are connected by the shoe. See Fig. 12.
Asai as modified in view of Nakamura renders obvious the claimed invention, except for the leg portions having a trapezoidal shape as claimed. However, such a leg portion shape is known in the art, to optimize copper fill factor. See para. [0013] and Figs. 3a and 2c of Knorr. Therefore, in view of the teachings of Knorr, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to form the hairpin coils such that the leg portions are trapezoidal, in order to optimize the coper fill factor. 
Regarding claim 7, Fig. 10 of Asai appears to show the ring core 15 having a greater height than the pin core 16. However, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that the height of the pin core and a height of a magnetically-useful portion of the ring core should be the same, i.e. corresponding to a conventional core not having separate pin cores and a ring core. Although additional laminations or non-magnetic sheets may be added, increasing the overall height of the ring core, there is no advantage to adding magnetic laminations to the ring core. Therefore, it would have been obvious to one of ordinary skill in the art to make the height of the portion of the ring core comprising magnetic steel laminations equal to the height of the pin cores.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Asai in view of Nakamura and Knorr, further in view of Asano (JP10271716A).
Asai as modified in view of Nakamura and Knorr renders obvious the claimed invention, except for the limitations of claim  9. 
It is known in the art to  provide insertion parts with features for securing the tooth in position. For example, Asano teaches a stator core in which teeth 321 have a trapezoidal insertion part 321a received in a core slot of a ring core. The transition at the narrowest part of this insertion part corresponds to the claimed bent portions, and the wider end corresponds to the claimed tab portion. One of ordinary skill in the art finds it readily apparent that this configuration prevents radially-inward displacement of the stator teeth.
One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify the shape of the insertion part and core slots of Asai, as taught by Asano, to ensure a more secure fit of the stator teeth, e.g. to prevent the teeth from coming out of the core slots, in a radial direction.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIVIUS R CAZAN whose telephone number is (571)272-8032. The examiner can normally be reached Monday - Friday noon-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIVIUS R. CAZAN/Primary Examiner, Art Unit 3729